Citation Nr: 1642991	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE
Whether the Veteran's countable income for the years 2010 through 2012 was properly calculated for the purpose of determining the amount of nonservice-connected monthly pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1943 to December 1944.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the VA Pension Management Center of the Regional Office (RO) in St. Paul, Minnesota.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

At a November 2014 informal conference, it was agreed that the record would be held open for an additional 90 days for further evidence as to the Veteran's medical expenses.  A supplemental statement of the case issued in February 2015 continued to deny the Veteran's claim as no additional evidence was submitted.  However, a review of the evidence in the Veteran's electronic claims file shows that additional evidence had been submitted.  A letter from the Veteran's representative in response to the February 2015 supplemental statement of the case shows that the additional evidence was submitted in January 2015, but had not been uploaded into the Veteran's electronic claims file.  Consequently, a remand is necessary for a supplemental statement of the case addressing this additional evidence regarding the Veteran's health care expenses.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted to provide any additional financial income and expense information pertinent to this appeal that has not already been submitted.  Once obtained, all documentation must be associated with the electronic claims folder.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

